Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
	The specification is objected to because variables “n” and “m” in Formula 1 do not appear to be defined within Applicants originally filed specification.   

Claim Objections
	Claims 1 and 2 are objected to.  Claim 1 recites that Het is a compound represented by formula 1-1.  However, formula 1-1 is not a compound, but rather a partial compound.  Applicants should amend claim 1 such that each Het is independently a group represented by Formula 1-1 or some equivalent thereof.  Claim 2 should also be amended in a similar manner, namely, wherein Formula 1-1 is represented formulae 1-1-1 through 1-1-6 of some equivalent thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Variables n and m in formula 1 of claim 1 are not defined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2017/178311).  The English language equivalent US 2019/0165282 will be relied upon for citation purposes.  Both the WO and US documents are cited on Applicants 11 page information disclosure statement, filed on 12/5/19.
Claim 1: Parham et al. teaches heterocyclic compounds comprising dibenzofuran and/or dibenzothiophene and their use in electronic devices (abstract).  The compounds taught therein satisfy formula (I) as taught in paragraph 0011.  Specific examples of compounds which adhere to this formula are taught in paragraph 0069 (compounds 1-120).  At least compounds 41, 44, 45, 47-54, 59,  102, and 114-116 satisfy Formula 1 of claim 1.  As applied to formula 1, compound 45, as one example, whose structure is 
    PNG
    media_image1.png
    139
    270
    media_image1.png
    Greyscale
, has variable X1 equal to O, variable R1 is equal to hydrogen, variable L1 is equal to a single bond, variables Y1-Y3 are equal to N, variables Ar1 and Ar2 are equal to phenyl, variable m is equal to 1, variable L2 is equal to an unsubstituted C6 arylene (m-phenylene), and variable Het is equal to formula 1-1 with all R3 variables equal to hydrogen, variable B equal to NR4 with NR4 equal to phenyl.
Claim 2: In compound 45, variable Het satisfies formula 1-1-1 of claim 2.
Claim 3: In compound 45, variable Het is a group satisfying the third structure recited in claim 3.  
Claim 4: Compound 45 also satisfies formula 4 of claim 4 with all variables therein being the same as described in claim 1 above, thereby satisfying claim 4.
Claim 5: Compound 45 also satisfies formula 9 of claim 5 with all variables therein being the same as described in claim 1 above, thereby satisfying claim 5.
Claim 6: In compound 45, variable R1 is equal to hydrogen, thereby satisfying claim 6.
Claim 7: In compound 45, variable R3 is equal to hydrogen, thereby satisfying claim 7.
Claim 8: In compound 45, variable L1 is a direct bond and variable L2 is a phenylene group, thereby satisfying claim 8.
Claim 9: In compound 45, variables Ar1 and Ar2 are both equal to phenyl, which is the first structure recited in claim 9.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2017/178311).  
Claim 10: While Parham et al. does not exemplify a compound which satisfies on of the specific compounds recited in claim 10, the preparation of a compound which satisfies claim 10 would have been obvious to one having ordinary skill in the art, given the overall teachings of Parham et al.  Specifically, compound 45 has a m-phenylene as linker L2 as it applies to Formula (I) as taught in paragraph 0011.  Variable L2 is not limited to organic divalent linkers such as 2.  The result would be the compound 
    PNG
    media_image2.png
    148
    140
    media_image2.png
    Greyscale
which is a compound recited in claim 10 (top left of page 17 of Applicants claims), thereby satisfying claim 10.
Claims 12-14: While not exemplified by Parham et al., any one of the compounds taught therein are taught by Parham et al. as being employed as matrix/host materials for emitting layers of organic light-emitting devices with the emitting layer further comprising a dopant (paragraph 0110).  Based on this teaching, one having ordinary skill in the art would have found the employment of any one of the compounds taught in paragraph 0069, including those which satisfy formula 1 of claim 1, as a host material in an emitting layer of an organic light-emitting device to be obvious.  Devices comprising such compounds as a host material satisfy the limitations of claims 12-14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/621,210 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the reference application includes two compounds, namely, 
    PNG
    media_image3.png
    173
    266
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    170
    260
    media_image4.png
    Greyscale
, which read on all of the limitations of instant claims 1-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.